Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          Claims 1-10, 12-14, 26 and 27 are under consideration in this application.  
          Claims 11 and 20-25 remain held withdrawn from consideration as being drawn to non-elected subject matter 37 CFR 1.142(b).
Election/Restrictions
The restriction requirement is deemed sound and proper and the FINALITY is hereby maintained.
Again, this application has been examined to the extent readable on the elected compound and expanded to include a genus of the compounds of formula (I) wherein X is CR1R2 and R1R2 as set forth in claim 1, exclusively, All additional heterocycles pertain to non-elected subject matter.
                                           Claim Rejections - 35 USC § 103
The rejection of the claims under 35 USC 103 is hereby withdrawn in view of the Declaration of Tokunaga filed on August 23, 2021.
Allowable Subject Matter
Claim 1 is objected to as containing non-elected subject matter.  The objection may be overcome by limiting the claim to the subject matter indicated as being examinable, supra. A claim so limited would appear allowable.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to











/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
October 21, 2021